Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT dated as of July 17, 2006, between AVANTOGEN ONCOLOGY, INC., a Nevada
corporation (“Company”), and ANGELA BRONOW DAVANZO, an individual (“Executive”).

Company desires to employ Executive, and Executive desires to be employed, as
Chief Financial Officer (“CFO”) of Company, in each case, on the terms and
subject to the conditions set forth in this Agreement.

Accordingly, each party hereto hereby agrees as follows:

1. TERM OF AGREEMENT

The term of this Agreement will commence on the date first set forth above, or
as soon thereafter as Executive commences services hereunder (Executive’s “start
date”) and will continue until the earlier of: (a) the date on which it is
terminated pursuant to Section 5; or (b) three years following the date hereof
(the “Initial Term”). At the conclusion of the Initial Term, and each successive
term thereafter, this Agreement will be automatically renewed for an additional
one-year term, unless either party hereto gives written notice to the other
party of its intention to terminate this Agreement at least 90 days prior to the
automatic renewal date.

2. EMPLOYMENT

2.1 Position and Duties. Executive will serve as Company’s CFO, reporting
directly to Company’s Chief Executive Officer, and will have the general powers,
duties and responsibilities of management usually vested in that office in a
corporation and such additional powers and duties as may be prescribed from time
to time by Company’s Board of Directors (the “Board”), which may include
services for one or more subsidiaries or affiliates of Company.

2.2 Other Services. Company acknowledges that Executive may do charity work and
conduct personal business as long as such activities do not materially interfere
with Executive’s duties hereunder.

3. COMPENSATION

3.1 Compensation. During the term of this Agreement, Company will pay the
amounts and provide the benefits described in this Section 3, and Executive
agrees to accept such amounts and benefits in full payment for Executive’s
services under this Agreement.

3.2 Base Salary. Company will pay to Executive a base salary of $200,000
annually, payable in accordance with Company’s standard payroll practices, less
applicable withholding. At Company’s sole discretion, Executive’s base salary
may be increased, but not decreased.

3.3 Equity Incentive Plan.

(a) Executive will be entitled to participate in any stock option, stock bonus,
phantom stock right, equity pool, cash bonus or other such plans or
arrangements, which may exist during the term of her employment; provided that,
except as otherwise provided herein, Executive’s entitlement is not inconsistent
with the terms of any such plan or arrangement; and



--------------------------------------------------------------------------------

provided, further, that Executive will be entitled to a performance bonus
payable annually in cash in an amount of up to 25% of her base salary based on
her attainment of certain goals and objectives as established from time to time
and adjudged by the Compensation Committee of the Board.

(b) As soon as practicable following attainment of certain milestones as set
forth on Schedule 1 hereto, subject to board and shareholder approval (if deemed
by the Board to be necessary or desirable) of the related stock option plan,
Executive, provided that she is still employed hereunder, will be granted
options to purchase such number of shares of Company’s common stock (expressed
as a percentage of common shares (fully diluted) as are then outstanding) as is
set forth opposite each such milestone on Schedule 1 at the corresponding price
per share set forth in or as determined by said schedule. Executive will
commencing in the third year of the term hereof be eligible for additional
option grants from time to time at the discretion of the Board.

(c) To the extent permissible, such options will be incentive stock options. The
options will vest in three equal installments, on the first, second and third
anniversary of date of grant, and will be exercisable for five years from date
of grant (or, in case of earlier termination of Executive’s employment with
Company, for three months following the effective date of termination. Except as
otherwise set forth herein, or as may be otherwise agreed by Company and
Executive, vesting of options will cease upon the termination of Executive’s
employment with Company.

3.4 Fringe Benefits.

(a) Company will provide to Executive, at Company’s cost, all perquisites to
which other senior executives of Company are generally entitled and such other
perquisites which are suitable to the character of the Executive’s position with
Company and adequate for the performance of her duties hereunder in accordance
with Company’s policy.

(b) Upon satisfaction of applicable eligibility requirements, Executive will be
provided with group medical and dental insurance through Company’s plans, as
well as any other fringe benefit plan(s) as Company may offer from time to time
to its personnel. Executive’s spouse and any dependent children of Executive
will also be covered under the Company’s medical and dental plans at Company’s
cost and will be provided with disability insurance and life insurance coverage
as well. In addition, Executive will be eligible to participate in Company’s
401K plan. (Executive acknowledges, however, with reference to the foregoing,
that no such benefit plans currently exist and that Company intends to implement
them no earlier than the date which follows by two months completion of a “PIPE
financing”.) Inasmuch as no such benefit plans currently exist, Company will for
up to six months reimburse or until the Company establishes its own benefit plan
(which ever comes sooner) pay the costs to Executive of family COBRA coverage
from her former employer. To the extent legally permissible, Company will not
treat amounts paid in respect of such benefits as income to Executive.

3.5 Paid Time Off. Executive will accrue, on a daily basis, a total of four
workweeks of paid time off (“PTO”) per year following the date of this
Agreement. Her PTO will be in addition to normal Company holidays, which will be
determined at the discretion of Company from time to time. Any accrued but
unused PTO (up to such limits as Company may establish) will be paid to
Executive, on a pro rata basis, at the time that her employment is terminated.

 

2



--------------------------------------------------------------------------------

3.6 Deductions from Compensation. Company will deduct and withhold from all
compensation payable to Executive all amounts required to be deducted or
withheld pursuant to any present or future law, ordinance, regulation, order,
writ, judgment, or decree requiring such deduction and withholding.

4. REIMBURSEMENT OF CERTAIN EXPENSES

4.1 Travel and Other Expenses. Company will pay to or reimburse Executive for
reasonable and necessary business, travel, promotional, professional continuing
education and licensing costs (to the extent required), professional society
membership fees, seminars and similar expenditures incurred by Executive for
which Executive submits appropriate receipts and indicates the amount, date,
location and business character in a timely manner.

4.2 Liability Insurance. Company will add Executive to the coverage of Company’s
officers and directors’ insurance and other liability insurance policies,
consistent with usual and reasonable business practices, to cover Executive
against insurable events related to her employment with Company.

4.3 Indemnification. Promptly upon written request from Executive, Company will
indemnify, defend (with counsel of its choice) and hold harmless Executive, to
the fullest extent under applicable law, for all defense costs, judgments,
fines, settlements, losses, costs or expenses (including attorney’s fees),
arising out of Executive’s activities as an agent, employee, officer or director
of Company, or in any other capacity on behalf of or at the request of Company.
Notwithstanding the foregoing, Company may not enter into any settlement, of any
kind, of any claim, which requires Executive to admit liability or
responsibility or to have any order or judgment entered against Executive
without Executive’s consent, which, taking into account the effect thereof on
Executive, will not unreasonably be withheld or delayed.

5. TERMINATION

5.1 Termination with Good Cause; Resignation without Good Reason. Company may
terminate Executive’s employment at any time, with or without notice or Good
Cause (as defined below). If Company terminates Executive’s employment with Good
Cause, or if Executive resigns without Good Reason (as defined below), Company
will pay Executive her salary prorated through the date of termination, at the
rate in effect at the time notice of termination is given, together with any
benefits accrued through the date of termination. Company will have no further
obligations to Executive under this Agreement or any other agreement, and all
unvested options will terminate.

5.2 Termination without Good Cause; Resignation with Good Reason. Company will
have the right to terminate Executive’s employment under this Agreement without
Good Cause at any time, and Executive will have the right to terminate her
employment with notice and Good Reason at any time. If Company terminates
Executive’s employment without Good Cause, or Executive resigns for Good Reason:

(a) Company will pay Executive her salary prorated through the date of
termination, at the rate in effect at the time notice of termination is given,
together with any benefits accrued through the date of termination;

(b) Company will pay Executive in a lump sum an amount equal to the lesser of:
(w) one year’s salary (at the rate in effect at the time of termination), and
(x) her salary (at the rate as aforesaid) for the number of days remaining in
the unexpired portion of the Initial Term or renewal term of this, as the case
may be; provided,

 

3



--------------------------------------------------------------------------------

however, that in no event will the payment to Executive pursuant to this clause
amount to less than six months’ salary;

(c) all of Executive’s unvested stock options will vest immediately, and remain
exercisable for a period of two years thereafter; and

(d) in addition to any rights under COBRA, medical and dental benefits under the
Company’s plan will continue for a period of one year from the date of
termination, provided that coverage will terminate sooner if Executive becomes
covered under another employer’s medical plan.

To be eligible for the compensation provided for in clauses (b), (c) and
(d) above, Executive must execute a full and complete mutual release of any and
all claims in the standard form then used by Company (a “Release”). Company will
have no further obligations to Executive under this Agreement or any other
agreement.

5.3 Good Cause. For purposes of this Agreement, a termination will be for “Good
Cause” if Executive should:

(a) commit an act of fraud, moral turpitude or embezzlement in connection with
her duties;

(b) violate a material provision of Company’s written Codes of Ethics as adopted
by the Board, or any state or federal law or regulation applicable to Company;

(c) violate a material provision of the Confidentiality Agreement executed by
Executive and referenced in Section 7 hereof;

(d) fail or refuse to comply with a relevant and material obligation assumable
and chargeable to an executive of her corporate rank and responsibilities under
the Sarbanes-Oxley Act and the regulations of the Securities and Exchange
Commission promulgated thereunder; or

(e) be convicted of, or enter a plea of guilty or no contest to, a felony or a
misdemeanor involving fraud or moral turpitude under state or federal law.

5.4 Good Reason. For purposes of this Agreement, a resignation will be with
“Good Reason” following:

(a) assignment to Executive of duties materially inconsistent with Executive’s
status as CFO of an emerging company, a material adverse change in the reporting
relationship set forth in Section 2.1 hereof or a substantial reduction in the
nature or status of Executive’s responsibilities as CFO; or

(b) material breach of this Agreement by Company, including, but not limited to,
Company’s failure to timely pay to Executive any amount due under Section 3.2
hereof which continues after written notice and reasonable opportunity to cure.

5.5 Effects of Change in Control. Immediately upon a Change in Control all of
Executive’s unvested options will vest immediately, and remain exercisable for a
period of three years thereafter. Further, if Executive is terminated without
Good Cause or resigns for Good Reason during the first six months following a
Change in Control, Executive will be entitled to receive a lump sum payment in
an amount equal to her salary (at the rate in effect at the time of termination)
for (x) one year or (y) the remainder of the Initial or renewal term of

 

4



--------------------------------------------------------------------------------

this Agreement, whichever is less; provided, however, that, in no event will
such amount be less than the amount of her salary for six months. In addition,
medical and dental benefits under the Company’s plan will continue for a period
of one year from the date of termination; provided, however, that coverage will
terminate sooner if Executive becomes covered under another employer’s plan. To
be eligible for the compensation provided for in this Section, Executive must
execute a Release. Company will have no further obligations to Executive under
this Agreement.

5.6 Change in Control. For purposes of this Agreement, a “Change in Control”
means:

(a) the acquisition of Company by another entity by means of a transaction or
series of related transactions (including, but not limited to, any
reorganization, merger, stock purchase or consolidation); or

(b) the sale, transfer or other disposition of all or substantially all of
Company’s assets to an unaffiliated third party.

Notwithstanding the foregoing, a transaction will not constitute a Change in
Control:

(i) if the sole purpose of the transaction is to change the state of the
Company’s incorporation or to create or eliminate a holding company that will be
owned in substantially the same proportions by the same beneficial owners as
before the transaction;

(ii) if Company’s stockholders as constituted immediately prior to the
transaction will, immediately after the transaction (by virtue of securities
issued as consideration for Company’s capital stock or assets or otherwise),
hold more than 50% of the combined voting power of the surviving or acquiring
entity’s outstanding securities;

(iii) if in an underwritten public offering of Company’s common stock, Company’s
stockholders as constituted immediately prior to the offering will, immediately
after the offering, continue to hold more than 50% of the combined voting power
of Company’s outstanding voting securities;

(iv) if in a private placement of preferred or common stock, or the issuance of
debt instruments convertible into preferred or common stock, such securities are
sold and issued for fair market value as determined by the Board, provided the
acquiring person does not as a result of the transaction own more than 50% of
the outstanding capital stock of Company, have the right to vote more than 50%
of the outstanding voting stock of Company, or have the right to elect a
majority of the Board; or

(v) if Executive is a member of a group that acquires control of Company in an
event that would otherwise be a Change in Control.

5.7 Death or Disability. To the extent consistent with applicable law,
Executive’s salary will terminate on her death or Disability. “Disability” means
any health condition, physical or mental, or other cause beyond Executive’s
control, that prevents her from performing her duties, even after reasonable
accommodation is made by Company, for a period of 90 consecutive days within any
365-day period. In the event of termination due to death or Disability, Company
will pay Executive (or her legal representative) her salary prorated through the
date of termination (at the rate in effect at the time of termination) and
continue to provide

 

5



--------------------------------------------------------------------------------

insurance and other fringe benefits to Executive and Executive’s spouse and
dependent children for a period of one year from Executive’s termination date,
and 100% of the options set to vest in the year that death or disability occurs
will vest and Executive (or her legal representative) will have until the end of
the option term to exercise all options. Company will have no further
obligations to Executive (or her legal representative) under this Agreement,
except for any other vested rights under employee benefit plans and programs and
the right to receive reimbursement for business expenses.

5.8 Return of Company Property. Within ten days after the effective date of
termination of Executive’s employment with Company, Executive will return to
Company all products, books, records, forms, specifications, formulae, data
processes, designs, papers and writings relating to the business of Company,
including, but not limited to, proprietary or licensed computer programs,
customer lists and customer data, and copies or duplicates thereof in
Executive’s possession or under Executive’s control. Executive will not retain
any copies or duplicates of such property and all licenses granted to her by
Company to use computer programs or software will be revoked on the termination
date.

6. DUTY OF LOYALTY

During the term of this Agreement, Executive will not, without the prior written
consent of Company, engage in any activity directly competitive with the
business or welfare of Company, whether alone, as a partner, or as an officer,
director, employee, consultant, or holder of more than one percent of the
capital stock of any other corporation.

7. CONFIDENTIAL INFORMATION

7.1 Trade Secrets of Company. Executive, during the term of this Agreement, will
develop, have access to and become acquainted with various trade secrets which
are owned by Company and which are regularly used in the operation of its
business. Executive will not disclose such trade secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of her employment by
Company. All files, contracts, manuals, reports, letters, forms, documents,
notes, notebooks, lists, records, documents, customer lists, vendor lists,
purchase information, designs, computer programs and similar items and
information relating to the businesses of such entities, whether prepared by
Executive or otherwise and whether now existing or prepared at a future time,
coming into her possession will remain the exclusive property Company.

7.2 Confidential Data of Customers of Company. Executive, in the course of her
duties, will have access to and become acquainted with financial, accounting,
statistical and personal data of customers of Company and of its and their
affiliates. All such data is confidential and will not be disclosed, directly or
indirectly, or used by Executive in any way, either during the term of this
Agreement (except as required in the course of Executive’s employment by
Company) or at any time thereafter.

7.3 Intellectual Properties. Executive will sign the Company’s Employee
Innovation, Proprietary Information and Confidentiality Agreement (the
“Confidentiality Agreement”) prior to or on her start date.

7.4 Injunctive Relief. Executive acknowledges that the services to be rendered
under this Agreement and the items described in this Section 7 are of a special,
unique and extraordinary character, that it would be difficult or impossible to
replace such services or to compensate Company in money damages for a breach of
this Agreement. Accordingly,

 

6



--------------------------------------------------------------------------------

Executive agrees and consents that if she violates any of the provisions of this
Agreement, Company, in addition to any other rights and remedies available under
this Agreement or otherwise, will be entitled to temporary and permanent
injunctive relief.

7.5 Continuing Effect. The provisions of this Section 7 will remain in effect
after the effective date of termination of Executive’s employment with Company.

8. OTHER PROVISIONS

8.1 Cure Period. In the event that Executive or Company breaches this Agreement,
the breaching party will have 15 business days within which to cure such breach,
after receiving written notice from the other party specifying in reasonable
detail the basis for the claimed breach. No breach of the Agreement will be
actionable if the breaching party is able to cure the breach within the
aforementioned cure period.

8.2 Compliance with Agreements. Executive represents and warrants to Company
that, to her knowledge and belief, the execution, delivery and performance of
this Agreement will not conflict with or result in the violation or breach of
any term or provision of any order, judgment, injunction, contract, agreement,
commitment or other arrangement to which Executive is a party or by which she is
bound.

8.3 Counsel. The parties acknowledge and represent that, prior to the execution
of this Agreement, they have had an opportunity to consult with their respective
counsel concerning the terms and conditions set forth herein. Additionally,
Executive represents that she has had an opportunity to receive independent
legal advice concerning the taxability of any consideration received under this
Agreement. Executive has not relied upon any advice from Company or its
attorneys with respect to the taxability of any consideration received under
this Agreement.

8.4 Non-delegable Duties. This Agreement is a contract for Executive’s personal
services. The duties of Executive under this Agreement are personal and may not
be delegated or transferred in any manner whatsoever, and will not be subject to
involuntary alienation, assignment or transfer by Executive during her life.

8.5 Governing Law. The validity, construction and performance of this Agreement
will be governed by the internal laws of the State of California. The federal
and state courts located in Los Angeles, California, will have exclusive
jurisdiction over any action to compel performance in accordance with this
Agreement, the Confidentiality Agreement or the Dispute Resolution Agreement (as
defined below) or to enforce any award in any arbitration.

8.6 Severability. The invalidity or unenforceability of any particular provision
of this Agreement will not affect the other provisions, and this Agreement will
be construed in all respects as if any invalid or unenforceable provision were
omitted.

8.7 Binding Effect. The provisions of this Agreement will bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

8.8 Notice. Any notices or communications required or permitted by this
Agreement will be deemed sufficiently given if in writing and when delivered
personally or two business days after deposit with the United States Postal
Service as registered or certified mail, postage prepaid and addressed as
follows:

(a) if to Company, to the principal office of Company in the State of
California, marked “Attention: Chief Executive Officer”; or

 

7



--------------------------------------------------------------------------------

(b) if to Executive, to the most recent address for Executive appearing in
Company’s records.

8.9 Dispute Resolution. Executive will enter into with Company a Dispute
Resolution Agreement (the “Dispute Resolution Agreement”) prior to or on her
start date. Any disputes, controversies or claims arising out of or relating to
this Agreement will be resolved by mediation or, failing which, binding
arbitration before a retired judge at JAMS in Santa Monica, California, in
accordance with JAMS’s rules and procedures and the Dispute Resolution
Agreement.

8.10 Attorneys’ Fees. The prevailing party in any suit or other proceeding
brought to enforce, interpret or apply any provisions of this Agreement will,
except as otherwise provided in the Dispute Resolution Agreement, be entitled to
recover all costs and expenses of the proceeding and investigation (not limited
to court costs), including reasonable attorneys’ fees.

8.11 Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

8.12 Amendment and Waiver. This Agreement may be amended, modified or
supplemented only by a writing executed by each of the parties hereto. Either
party may in writing waive any provision of this Agreement to the extent such
provision is for the benefit of the waiving party. No waiver by either party of
a breach of any provision of this Agreement will be construed as a waiver of any
subsequent or different breach, and no forbearance by a party to seek a remedy
for noncompliance or breach by the other party will be construed as a waiver of
any right or remedy with respect to such noncompliance or breach.

8.13 Entire Agreement. This Agreement, including Schedule 1 hereto, the
Confidentiality Agreement, the Dispute Resolution Agreement and all stock option
agreements entered into with Executive during her employment with Company, are
the only agreements and understandings between the parties hereto pertaining to
the subject matter hereof, and supersede all prior agreements, summaries of
agreements, descriptions of compensation packages, discussions, negotiations,
understandings, representations or warranties, whether verbal or written,
between the parties pertaining to such subject matter.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

   

AVANTOGEN ONCOLOGY, INC.

           

Angela Bronow Davanzo

   

Christopher Nowers

   

Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Schedule 1

Granting of Stock Options

 

Milestone

   Percentage of
Outstanding to be
Granted    

Exercise Price

Execution by both parties thereto of Agreement

   1 %   $1.30

Company’s share price closes, on average, for 30 consecutive trading days at
$3.00 or higher

   1 %   Price derived for purposes of determining attainment of this milestone.

 

9